661 F.2d 96
UNITED STATES of America, Appellee,v.Allen Marion HOWELL, Appellant.
No. 81-1288.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 1, 1981.Decided Oct. 8, 1981.

Raymond C. Conrad, Federal Public Defender, W. D. Mo., Philip M. Moomaw, Asst. Federal Public Defender, Springfield, Mo., for appellant.
J. Whitfield Moody, U. S. Atty., Kansas City, Mo., for appellee.
Before HEANEY, HENLEY and McMILLIAN, Circuit Judges.
PER CURIAM.


1
On March 12, 1980, Allen Marion Howell was indicted in a four-count indictment.  He pled not guilty to all four counts.  Thereafter, pursuant to a plea agreement, he withdrew his plea of not guilty to Counts Three and Four and entered a plea of guilty to those counts.  Counts One and Two were dismissed, Count Three charged Howell with knowing and willful possession of money of a value in excess of $100.00 which had been stolen from a bank, and Count Four charged Howell with assisting three men in order to hinder and prevent their apprehension for trial and punishment, knowing that they had committed the bank robbery.  On May 14, 1980, Howell was sentenced to the custody of the Attorney General for a period of five years upon his plea of guilty to Count Three, under the provisions of Title 18, U.S.C. § 4205(b)(2), and to four years on his plea of guilty to Count Four, the sentences to be served consecutively.


2
Thereafter, Howell filed two 2255 petitions with the district court contending, in one, that his plea of guilty had been induced by a promise from his attorney that his sentences on Counts Three and Four would not total more than five years, and, in the other, that he had been placed in double jeopardy by the multiple counts of the indictment.


3
After the evidentiary hearing, the district court held that "(t)he record fully and completely reflects that the plea bargain agreement was only for a guilty plea on Counts Three and Four in exchange for dismissal of Count One, and that Mr. Howell's decision to plead guilty to the two counts was his voluntary act based upon this plea bargain agreement."  It dismissed his double jeopardy arguments as being without merit.


4
After a careful review of the record, we affirm the judgment of the district court on the basis of its wellreasoned orders.  United States v. Alan Marion Howell, No. 80-04008-01-CR-C (D.W.Mo., filed Feb. 19, 1981); United States v. Allen Marion Howell, No. 80-4142-CV-C (D.W.Mo., filed June 22, 1981).  Its factual findings are not clearly erroneous and no error of law appears.